Opinion issued February 23, 2011.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00993-CV
———————————
tuan nguyen, Appellant
V.
ben
nguyen d/b/a apple auto repair and body shop, Appellee

 

 
On Appeal from the County Civil Court at
Law No. 3 
Harris County, Texas

Trial Court Cause No. 991679
 

MEMORANDUM OPINION
Appellant has filed a motion to dismiss the
appeal.  No opinion has issued.  Accordingly, we grant the motion and dismiss
the appeal.  See Tex. R. App. P. 42.1(a)(1).
We dismiss all other pending motions as moot.  We direct the Clerk to issue the mandate
within 10 days of the date of this opinion. 
See Tex. R. App. P. 18.1.
PER CURIAM
Panel
consists of Justices Keyes, Bland, and Sharp.